Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (US 20040135044, hereinafter referred to as “Radermacher”) in view of   Sande (US 20100044531, hereinafter referred to as “Sande”). 

Regarding claim 1,  Radermacher discloses a stand (Figs. 1 and 2,  supporting framework S) comprising: a base (Figs 1 and 2,  legs 1, 2 and cross members 4 combined) comprising a plurality of legs (Fig. 1, longer leg 1 and fixed leg 2); a vertical extension (Figs 1 and 2, tube 6) coupled to the plurality of legs (leg 1, 2), wherein the plurality of legs (leg 1, 2) are configured to support the vertical extension ([0021] lines 1-4); 

However, Radermacher alone fails to disclose the stand being an animal stand …. an adjustable arm coupled to the vertical extension, wherein: the adjustable arm has a first diameter; the adjustable arm comprises a first end and a second end; the first end is slidable coupled to the vertical extension; the second end comprises a holder; and the holder is sized to hold an object with a second diameter greater than the first diameter.  

However, Radermacher and Sande combined teach an animal stand (Sande: abstract and Fig. 6, mount apparatus 600 for animal 601), and  an adjustable arm (Sande: Figs 1A, 1B, 2A, 2B, 4A, 4B,  extension part 104, 204) coupled to the vertical extension (both Radermacher and Sande teach vertical extension, Sande: Figs 1A, 1B, 2A, 2B, 4A, 4B, base part 102, 202;  Radermacher: tube 6 ), wherein: the adjustable arm (Sande: 104, 204) has a first diameter (Sande: due to the tubular round shape of based part 102, thus it can be deduced that extension part 104 can also be tubular round shape with a diameter, so as to fit into 102); the adjustable arm comprises a first end and a second end (Sande: Fig. 1A, 104 has two ends); the first end is slidable coupled to the vertical extension (Fig. 1A, bottom end of 104 slidably-coupled to 102); the second end (top end of 104) comprises a holder (Fig. 1A, body retaining member 120); and the holder (120) is sized to hold an object (Sande: Fig. 6, animal, [0044] lines 1-5) with a second diameter greater than the first diameter (Sande: Figs 1A and 2A, diameter of holder 120 with upright members 106 is greater than diameter of tubular extension part 104).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Radermacher and Sande and modify Radermacher by Sande based on the following rationales: (a) because the “workpiece” supported by the supporting frame as taught in Radermacher is defined to be very generic and not limited to any particular specific object or entity, thus such workpiece can be reasoned to also include an animal.  Thus, the supporting framework of Radermacher can be reasoned to be modified and adapted to support/position an animal for an apparatus for positioning an extremity of an animal as taught by Sande; (b) it is obvious and common knowledge (see MPEP 2144.03) that typical (alive wild) animal would not sit perfectly still during posing for photograph, thus the end caps 5 (with ridges and groove structure along circumference) on the base taught by Radermacher may improve upon restriction of positional shifting over the bare ends of legs 116 of Sande. As a result, it would be logical to include features of the end cap 5 from Radermacher to modify animal mount of Sande, (c) because the workpiece supporting structural elements of Radermacher, including the roller 9 and carrying frame 8, are not suitable for supporting an animal during photo capture, therefore, it would be logical for adopting the animal neck supporting structural elements of Sande, including the upright members 106 and body retaining member 120, based on the suggestion and motivation faced by big-game hunter/sportsmen for solving the problem of providing a sufficiently stable tool for positioning of wild (trophy) animals for purpose of taking a photograph. 
 
Regarding claim 2, Radermacher fails to disclose wherein the plurality of legs comprises three legs extending substantially perpendicular to the vertical extension.
However, Sande teaches wherein the plurality of legs comprises three legs extending substantially perpendicular to the vertical extension (Figs. 1A, 4A, 1D, three legs 116, 104, perpendicular to base part 102 (vertical extension) in cross-sectional/top view of fig. 1D). 

Regarding claim 3, Radermacher fails to disclose wherein the plurality of legs comprises two legs extending substantially perpendicular to the vertical extension.
However, Sande teaches wherein the plurality of legs comprises two legs extending substantially perpendicular to the vertical extension (Fig. 2A, two legs 116 perpendicular to 202). 

Regarding claim 4, Radermacher discloses further comprising a securing mechanism configured to hold the adjustable arm and the vertical extension together (Figs 1 and 2, clamping element 7, [0021]). 

Regarding claim 5, Radermacher fails to disclose wherein the securing mechanism holds the adjustable arm and the vertical extension together at a selected length comprising a first length of the adjustable arm and a second length of the vertical extension. 

However, Sande teaches wherein the securing mechanism ([0046] adjustment mechanism 118) holds the adjustable arm and the vertical extension together at a selected length comprising a first length of the adjustable arm and a second length of the vertical extension (Fig. 1A, extension part 104 (adjustment arm) is at one length and the base part 102 is at another length held by adjustment mechanism 118). 

Regarding claim 6, Radermacher fails to disclose wherein the holder comprises a "c" or "u" shape configured to partially enclose a neck of an animal. 

However, Sande teaches wherein the holder comprises a "c" or "u" shape configured to partially enclose a neck of an animal ([0044] lines 1-11, holder 120).

Regarding claim 7, Radermacher fails to disclose wherein an angle of the holder relative to the adjustable arm is variable.  However, Sande teaches wherein an angle of the holder relative to the adjustable arm is variable ([0044] lines 11-15: upright member 106 define an angle that can be adjustable). 

Regarding claim 8, Radermacher fails to disclose wherein an angle of the holder relative to the adjustable arm is at least 45 degrees.   However, Sande teaches wherein an angle of the holder relative to the adjustable arm is at least 45 degrees (Figs 1A, 2A, angle of holder 120 with upright members 106 relative to extension part 104 appear to be over 45 degrees).

Regarding claim 9, Radermacher fails to disclose wherein an angle of the holder relative to the adjustable arm is at least 85 degrees.   However, Sande teaches wherein an angle of the holder relative to the adjustable arm is at least 85 degrees ([0044] lines 11-15: upright member 106 define an angle that can be adjustable, thus can be made to be at least 85 degrees with respect to 104).

Regarding claims 2, 3, 5-9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combined and modify Radermacher and Sande based on the same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (US 20040135044, hereinafter referred to as “Radermacher”)  in view of   Sande (US 20100044531, hereinafter referred to as “Sande”), as applied to claim 1 above, and further in view of Lui (WO 2007111653, hereinafter referred to as “Lui”). 

Regarding claim 10, Radermacher fails to disclose further comprising an electronic device configured to communicate with a mobile device to facilitate taking a picture of an animal positioned in the animal stand in a hands-free mode.  

However, Sande and Lui combined teach an electronic device (Lui: Fig. 1, mobile device 12) configured to communicate with a mobile device (Lui: Fig. 1, wireless peripheral 10) to facilitate taking a picture (Lui: abstract) of an animal positioned in the animal stand (Sande: [0005] and Fig. 6) in a hands-free mode (Lui: specification, page 1, lines 6-9: wireless peripheral enable hands-free operation). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine and modify Radermacher by Sande and Lui based on the rationale that Lui improves upon the photo capturing function of Sande by enabling hands-free camera operation using the convenient wireless peripheral taught by Lui. 

Claim(s) 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (US 20040135044, hereinafter referred to as “Radermacher”) in view of   Sande (US 20100044531, hereinafter referred to as “Sande”). 


Regarding claim 11, Radermacher discloses a stand (Figs 1 and 2, supporting framework S) comprising: a base (Figs 1 and 2,  legs 1, 2 and cross members 4 combined); a vertical extension (Figs 1 and 2, tube 6) coupled to the base (Figs 1 and 2, tube 6 connected to leg 2), wherein the base (4) is configured to support the vertical extension (6) to provide stability (Fig. 2);

However, Radermacher fails to disclose the stand being an animal stand…. an adjustable arm coupled to the vertical extension, wherein: the adjustable arm is slidable coupled to the vertical extension; the adjustable arm comprises a holder; and - 14 - KB&A Docket No 4665 2 1the holder is configured to partially surround a neck of an animal.  

However, Sande teaches an animal stand (Fig. 6, mount apparatus 600 for animal 601)… an adjustable arm (Fig. 1A, 104) coupled to the vertical extension (Figs 1A, extension part 104 coupled to base part 102/vertical extension), wherein: the adjustable arm is slidable coupled to the vertical extension (Fig. 1A, bottom end of 104 slidably-coupled to 102); the adjustable arm (Fig. 1, 104) comprises a holder (Fig. 1A, body retaining member 120); and - 14 - KB&A Docket No 4665 2 1the holder is configured to partially surround a neck of an animal ([0044] lines 1-11: holder 120 is configured to partially surround neck and Fig. 6, animal 601). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combined and modify Radermacher and Sande based on the same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity.

Regarding claim 12, Radermacher fails to disclose wherein the base comprises three legs extending substantially perpendicular to the vertical extension. However, Sande teaches wherein the base comprises three legs extending substantially perpendicular to the vertical extension (Figs. 1A, 4A, 1D, three legs 116, 104, perpendicular to base part 102 (vertical extension) in cross-sectional/top view of fig. 1D). 

Regarding claim 13, Radermacher fails to disclose wherein the base comprises two legs extending substantially perpendicular to the vertical extension. However, Sande teaches wherein the base comprises two legs extending substantially perpendicular to the vertical extension (Fig. 2A, two legs 116 perpendicular to 202). 

Regarding claim 14, Radermacher discloses further comprising a securing mechanism configured to hold the adjustable arm and the vertical extension together. (Figs 1 and 2, clamping element 7, [0021]).

Regarding claim 15, Radermacher fails to disclose wherein the securing mechanism holds the adjustable arm and the vertical extension together at a selected length comprising a first length of the adjustable arm and a second length of the vertical extension.  However, Sande teaches wherein the securing mechanism ([0046] adjustment mechanism 118) holds the adjustable arm and the vertical extension together at a selected length comprising a first length of the adjustable arm and a second length of the vertical extension (Fig. 1A, extension part 104 (adjustment arm) is at one length and the base part 102 is at another length held by adjustment mechanism 118). 

Regarding claim 16, Radermacher fails to disclose wherein the holder comprises a "c" or "u" shape. However, Sande teaches wherein the holder comprises a "c" or "u" shape ([0044] lines 1-11, holder 120). 

Regarding claim 17, Radermacher fails to disclose wherein an angle of the holder relative to the adjustable arm is variable.  However, Sande teaches wherein an angle of the holder relative to the adjustable arm is variable ([0044] lines 11-15: upright member 106 define an angle that can be adjustable). 

Regarding claim 18, Radermacher fails to disclose wherein an angle of the holder relative to the adjustable arm is at least 45 degrees. However, Sande teaches wherein an angle of the holder relative to the adjustable arm is at least 45 degrees (Figs 1A, 2A, angle of holder 120 with upright members 106 relative to extension part 104 appear to be over 45 degrees). 

Regarding claim 19, Radermacher fails to disclose wherein an angle of the holder relative to the adjustable arm is at least 85 degrees.   However, Sande teaches wherein an angle of the holder relative to the adjustable arm is at least 85 degrees ([0044] lines 11-15: upright member 106 define an angle that can be adjustable, thus can be made to be at least 85 degrees with respect to 104).

Regarding claims 12, 13, 15-19, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combined and modify Radermacher and Sande based on the same rationales as previously discussed for claims 1 and 11 above, thereby omitted herein for brevity.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Radermacher (US 20040135044, hereinafter referred to as “Radermacher”)  in view of   Sande (US 20100044531, hereinafter referred to as “Sande”), as applied to claim 11 above, and further in view of Lui (WO 2007111653, hereinafter referred to as “Lui”). 

Regarding claim 20, Radermacher fails to disclose further comprising an electronic device configured to communicate with a mobile device to facilitate taking a picture of an animal positioned in the animal stand in a hands-free mode.

However, Sande and Lui combined teaches an electronic device (Fig. 1, mobile device 12) configured to communicate with a mobile device (Fig. 1, wireless peripheral 10) to facilitate taking a picture (Lui: abstract) of an animal positioned in the animal stand (Sande: [0005]) in a hands-free mode (Lui: specification, page 1, lines 6-9: wireless peripheral enable hands-free operation). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine and modify Radermacher by Sande and Lui based on the rationale that Lui improves upon the photo capturing function of Sande by enabling hands-free camera operation using the convenient wireless peripheral taught by Lui. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sargent (US 20110006173 A1) discloses an animal head positioning device for a photograph. Yang (US 6179024 B1) discloses a workpiece adjustable support. Radermacher (US 20050012019) discloses a load-bearing framework. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /DING Y TAN/ Examiner, Art Unit 3632                                                                                                                                                                                                       /TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632